QUAYLE ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 35 is objected to because of the following informalities:
Claim 35 fails to further limit a preceding claim. It is noted that the limitations of claim 35 were incorporated by Applicant into the independent claims. Accordingly, claim 35 should be canceled.
Appropriate correction is required.

Response to Arguments
Applicant’s amendment incorporates allowable subject matter into the independent claims. Therefore, the rejection under 35 U.S.C. 102 over DeRoyal (WO 2014/062694) has been withdrawn.  

Allowable Subject Matter
Claims 21-33 and 36-42 are allowed, as Applicant incorporated the allowable subject matter of claim 35 into the independent claims. 
It is noted that Poker et al. (“Poker”; 2015/0250512; cited by Applicant) discloses the same invention as that of DeRoyal; WO 2014/062694; previously cited by Applicant), which was relied upon prior to the amendment incorporating the subject matter of claim 35 into each of the independent claims. Neither reference, nor the known prior art, teaches all the limitations in the independent claims, including the screw of the second member being fixed to a distal end of the second member by a pin. Bouliane (2013/0282019; cited by Applicant) teaches a surgical instrument (Fig. 4) comprising: a first member 120 including a drive 106 engageable with a first mating surface of a bone fastener 202, 204 (Fig. 6A); and a second member 118, 132, 134 including a screw 162 (Fig. 5A) engageable with a second mating surface 214 of the bone fastener, the screw being fixed to a distal end of the second member by an arrangement including a pin 150, the screw 162 having an outer thread surface connectable with the second mating surface 214 (Figs. 5A, 5B), as claimed in at least independent claim 1. However, Bouliane falls short in that the second member is not rotatably disposed within an inner cavity of the first member, as required in each of independent claims 21, 36 and 39, and utilizes an arrangement that cannot be reasonably combined with DeRoyal or other known references.
As no known prior art references teach or render obvious each of the limitations in at least independent claims 21, 36 and 39, the claims stand allowed, subject to correction of the noted objection to claim 35, above. 

Conclusion
This application is in condition for allowance except for the following formal matters: 
Claim 35 should be canceled (see Claim Objections, above).
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Comstock whose telephone number is (571) 272-4710.  The examiner can normally be reached Monday-Friday, 9 a.m. - 6 p.m.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID C COMSTOCK/
Examiner, Art Unit 3773
/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773